El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
■ En juicio de desahucio seguido por Eulogia Colón contra Jesús de León Rosa en el tribunal municipal de Arecibo recayó sentencia declarando con lugar el desahucio y se dictó también orden para el lanzamiento del demandado.
Cuando el marshal iba a cumplir dicho lanzamiento, Jesús de León Rosa y su esposa obtuvieron del Tribunal de Dis-trito de Arecibo un mandamiento de injunction ordenando a dicho marshal que se abstuviera de ejecutar acto alguno de lanzamiento en el mencionado juicio de desahucio hasta tanto recayera otra orden posterior y contraria en el caso.
Así quedaron las cosas hasta que meses después, en 5 de agosto de 1914 y a solicitud de Eulogia Colón, acompañada de una certificación librada por el 'Secretario del Tribunal de Distrito de Arecibo con referencia a la sentencia dictada por este Tribunal Supremo en 30 de julio anterior resolviendo la apelación que se había establecido contra la mencionada orden de injunction que paralizó el cumplimiento de la sen-tencia de desahucio, el juez municipal dictó una orden para que el secretario expidiera un nuevo mandamiento de lan-zamiento para llevar a efecto el desahució decretado, fun-dándose en que había sido revocada por el Tribunal Supremo la orden de injumctio-n que tenía susp.endid.a la "ejecución de la sentencia y en que había expirado con exceso el término fijado por la ley para, su ejecución.' Esa orden sé llevó’.a cum-plimiento y el día 7 de agosto comparecieron Jesús de León Rosa y su esposa María'dé León Casanovas "en el'tribunal de distrito con una petición' dG certiorari contra Don Alberto Brusi, Juez Municipal de Arecibo, interesando que se anu-lara esa resolución. Librado el auto y requeridas las'dili-gencias presentó su contestación escrita dicho juez y, des-pués de celebrada la vista, el juez de distrito dictó resolución anulando la orden de 5 de agosto de 1914 dictada por el juez *481municipal, y ordenando que los cónyuges peticionarios fueran repuestos en la posesión y tenencia de la finca objeto del desa-hucio, reponiendo así las cosas al estado que tenían cuando., se dictó la orden anulada.
La apelación que contra esa resolución interpuso el juez” municipal demandado Don Alberto Brusi, es la que motiva el presente recurso. '
No podemos convenir con el juez del tribunal de distrito en que la orden que anuló fue dictada sin tener jurisdicción el juez municipal. El tenía jurisdicción sobre la materia y sobre las personas' que eran partes en el desahucio y su juris-dicción no estaba en suspenso porque la orden de injunction no fue dirigida contra él, ni le fué notificada, pues sólo se dirigió y notificó al márshal y a Eulogia Colón. Por con-siguiente esa orden no era nula. • • :
Además, cuando el Juez Municipal de Arecibo dictó su resolución de 5 de agosto, dándose por enterado de la orden de injunction, la fundó en que el Tribunal Supremo habíá i’evocado tal prohibición según certificación que se le pre-sentó librada por el Secretario del Tribunal de Distrito de Arecibo. Así era 'en- efecto. . ‘ ■
Según puede verse en el caso de León v. Colón, 21 D. P. R., 273, al resolver la apelación que Eulogia Colón estableció contra la orden decretando la prohibición de ejecutar la sen-tencia de desahucio que obtuvo contra Jesús de León, llega-mos a la conclusión de que el injunction era procedente péio-que habiéndose decretado para ser ejecutado previa prestá-ción de una fianza , por la suma de mil pesos, la que con este objeto se prestó era defectuosa por lo que debíamos revo-car la orden apelada y dictar otra dejando sin efecto el man-damiento de injunction, expedido con permiso a los peticio-narios para presentar una nueva solicitud. En verdad, nues-tra resolución en ese caso produjo el efecto de anular la orden de injunction o a lo menos el mandamiento que en virtud de *482ella se expidió y como para que pudiera cumplirse el injunction se exigía la prestación de una fianza y ésta fué mal constituida, es claro que la prohibición de cumplir la sen-tencia de desahucio quedó desde ese momento sin valor al-guno,, aunque concedimos permiso a los peticionarios para presentar una nueva solicitud.
Como consecuencia de esto, mientras ■ utilizando ese per-miso no se presentara de nuevo la petición de injunction j só prestara una fianza válida no podía producir el anterior mandamiento el efecto de suspender la ejecución de la sen-tencia, por lo que Eulogia Colón estuvo justificada al pedir nuevamente el lanzamiento, el juez municipal al decretarlo y el marshal al darle cumplimiento, sin que fuera necesario esperar otra orden del tribunal de distrito, como se expresó en la orden de injunction, porque un tribunal superior al de Distrito de Arecibo ya había revocado la orden de injunction o sea de suspensión del cumplimiento de la sentencia de desahucio.
Por otra parte, cuando se desobedece una, orden de injunction está facultado el juez que lo decretó para arrestar a la persona culpable del tal violación, imponerle multa y para hacer inmediata restitución a la persona perjudicada. Siendo este remedio concedido por la ley rápido, adecuado y eficaz no era procedente el auto de certiorari.
Por las razones expuestas debemos declarar con lugar el recurso, revocar la orden apelada y dictar en su lugar otra anulando la. orden de certiorari.
Revocada la resolución apelada, amolándose el mandamiento de certiorari que se hubiere expedido.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.